Citation Nr: 1222666	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right knee musculoligamentous strain with arthritis. 

2.  Entitlement to an initial evaluation in excess of 20 percent for left knee musculoligamentous strain with arthritis. 

3.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae. 

4.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 1986, December 2003 to March 2005, and June 2005 to March 2007. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska. 

The Veteran provided testimony at a hearing before a Veterans Law Judge at the RO in March 2010.  A transcript of the hearing is of record.

In October 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Board's October 2010 decision also remanded claims for entitlement to service connection for a heart disorder and rash.  In an April 2012 rating decision, service connection for left ventricular hypertrophy and tinea versicolor was granted effective March 7, 2007.  The heart disorder was associated with the Veteran's service-connected hypertension.  The award of service connection constitutes a full grant of the benefits sought on appeal, and the claims for entitlement to service connection for heart disorder and rash are no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge at the RO.  The Veteran was notified in a June 2012 letter that the Veterans Law Judge that had conducted the March 2010 hearing was no longer employed by the Board, and the Veteran responded by requesting a new hearing.   The Veteran has the right to a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2011).  Thus, remand of the case is necessary to allow for the scheduling of a hearing before a VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a VLJ of the Board of Veterans' Appeals at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


